Title: To Thomas Jefferson from Jonathan Edwards, 4 July 1791
From: Edwards, Jonathan
To: Jefferson, Thomas


New Haven, 4 July 1791. In April or May last he sent two books of his father, the copyright to which he claims as proprietor, and requested a certificate. Receiving none, he concludes either that he had omitted some step or that this had escaped notice among more important objects. “If the former be the fact, will you kindly inform me in a line, what the omission is? If the latter, you will pardon me, that I have refreshed your memory. That may be very important to me, which is of no consequence to others.” He desires the certificate to show that the books were deposited at the time received, “as that if I understand the law, is an important circumstance.”
